Citation Nr: 1450548	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to apportionment of the Veteran's pension for the support of dependent children in the custody of the appellant.  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to March 1988 and from July 1991 to July 1992.  The appellant is his former spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Pension Management Center (PMC)  


REMAND

The Board notes that in her June 2012 substantive appeal, the appellant requested a hearing before a member of the Board in Washington D.C.  A review of the record indicates that notice of travel board hearing scheduling process was sent to the Veteran, indicating that he was on the waiting list for a hearing to be scheduled at the RO and indicating that unless the RO hear otherwise, he would remain on the list of persons wanting a Board hearing at the RO.  However, that notice was not sent to the appellant.  In a contested claim, both parties have the right to appear at a hearing.  38 C.F.R. § 20.713 (2014).  However, a hearing before the Board at the RO has not yet been scheduled and there is no indication that the appellant withdrew her request or that the Veteran's hearing has been scheduled.  Therefore, a Board hearing should be scheduled at the RO and both parties should be notified of the date, time, and location of the hearing.  Because hearings before the Board at the RO are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before the Board at the RO.  Pursuant to contested claims procedures, notify the Veteran and appellant, and any representatives, of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

